Citation Nr: 0633239	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  97-33 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased evaluation for Chandler's 
syndrome of the left eye, currently evaluated as 30 percent 
disabling. 

2.  Entitlement to an effective date earlier than May 8, 
1995, for the award of a 30 percent evaluation for Chandler's 
syndrome of the left eye, on a basis other than clear and 
unmistakable error in the September 1988 rating decision.

3.  Entitlement to an effective date earlier than May 8, 
1995, for the award of special monthly compensation on 
account of blindness in the left eye, on a basis other than 
clear and unmistakable error in the September 1988 rating 
decision.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to July 
1982.  There are indications of earlier service that has not 
been verified.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of the Washington, 
DC, Department of Veterans Affairs (VA) Regional Office (RO).

A January 2000 Board decision denied the veteran's claims, to 
include a finding that there was no clear and unmistakable 
error in the September 1988 rating decision in not awarding 
the veteran a 30 percent evaluation for blindness in the left 
eye and special monthly compensation on account of blindness 
in the left eye.  After denial of a Motion for 
Reconsideration of the Board decision, the veteran appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2003, the Court 
affirmed the part of the Board's decision that determined the 
September 1988 rating decision did not contain clear and 
unmistakable error.  The Court then vacated the remainder of 
the January 2000 decision that denied earlier effective dates 
on a basis other than there being clear and unmistakable 
error in the September 1988 rating decision and an increased 
rating.

When the case came back to the Board, it remanded the claims 
in August 2004 and again in June 2006 for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

The veteran has submitted multiple statements to VA wherein 
he asks that it make a determination as to whether or not his 
service-connected disabilities are the result of combat.  As 
this claim has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  Chandler's syndrome of the left eye is manifested by a 
serious cosmetic defect with blindness, as well as pain, 
photophobia, and tearing resulting from corneal dystrophy.

2.  A statement from the veteran, which the RO construed as a 
claim for increase, to include a claim for special monthly 
compensation, was received on May 8, 1995.  

3.  An increased evaluation, to include special monthly 
compensation based upon blindness in the eye, was not 
factually ascertainable within one year of May 8, 1995.  

4.  There was no informal claim, formal claim, or written 
intent to file a claim for an increased evaluation, to 
include special monthly compensation, prior to May 8, 1995.


CONCLUSIONS OF LAW

1.  A separate 10 percent evaluation is warranted for 
Chandler's syndrome of the left eye based upon a serious 
cosmetic defect.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.80, 4.118, Diagnostic Code 7800 (2001).

2.  An evaluation in excess of 30 percent for Chandler's 
syndrome of the left eye based upon visual acuity is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.84a, Diagnostic Code 6070 (2006).

3.  An effective date earlier than May 8, 1995, is not 
warranted for the award of a 30 percent evaluation for 
Chandler's syndrome or for special monthly compensation for 
blindness in the left eye.  38 U.S.C.A. §§ 1114, 1155 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.155, 3.157, 3.350, 
3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in an August 2004 letter, which was issued after initial 
consideration of the claim (which timing will be addressed 
below).  VA informed the veteran that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claims for an earlier effective date and an 
increased evaluation, but that he must provide enough 
information so that VA could request any relevant records.  
It told him that it was responsible for obtaining any 
evidence held by a government agency.  The veteran was 
informed of the types of evidence needed in claims for an 
earlier effective date and increase.  VA also asked the 
veteran to submit any evidence he had that pertained to his 
claims.  Thus, the August 2004 letter therefore provided the 
notice of all four elements that were discussed above.

As noted above, the August 2004 VCAA letter was issued after 
the initial determination of the claim on appeal; however, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  First, it must be noted that the 
claims on appeal were filed prior to the passage of the VCAA, 
and therefore it was impossible for a letter to be sent to 
the veteran prior to initial consideration of the claims.  
Second, following the issuance of the letter, the veteran had 
an opportunity to supplement the record and participate in 
the adjudicatory process after the notice was given.  The 
claims were subsequently readjudicated in supplemental 
statements of the case issued in February 2006 and July 2006.  
For these reasons, the veteran has not been prejudiced by the 
timing of a fully-compliant VCAA letter.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  A 
letter addressing these elements was issued in April 2006.  

As to assisting the veteran with obtaining records in 
connection with his claims, VA has obtained medical records 
identified by the veteran.  The veteran submitted medical 
records, which records had to be translated into English.  VA 
provided the veteran with an examination in connection with 
the claim for increase.  As to the claims for an earlier 
effective date, they do not meet any of the statutory 
requirements for entitlement to a VA examination or medical 
opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A) - (C) (West 2002); 
see also 38 C.F.R. § 3.159(c)(4)(A) - (C) (2006).

In an October 2004 statement from the veteran, he stated he 
wanted VA to obtain prescription drug records because it 
would provide "pertinent evidence" of the various types of 
drugs used to treat his eyes.  He identified CHAMPUS/CHAMPVA 
and VA Health Administration Center in Denver, Colorado, as 
facilities from where VA should obtain record.  VA wrote to 
those facilities in May 2005.  In June 2005, TRICARE 
indicated it did not have records and that any records would 
have been forwarded to a facility in St. Louis, Missouri.  
That same month, the facility in Denver, Colorado, indicated 
that its purpose was to assume payment responsibility for 
certain medical services associated with treatment of VA 
service-connected disability.  It noted that it processed 
reimbursement of medical claims and did not keep any medical 
records.  A May 2005 letter shows that VA sent 
CHAMPUS/CHAMPVA a letter.  There is no response received, nor 
follow-up on the part of VA.

The Board finds that these records identified by the veteran 
are not relevant to the issues on appeal.  The records from 
the facility in Denver, Colorado are shown to not exist.  As 
for the records from CHAMPUS/CHAMPVA, the veteran has 
indicated that these records show his prescriptions and 
receipts for drugs used for his eye from 1982 to 1994.  What 
medication the veteran took for his service-connected left 
eye disorder does not provide VA with clinical findings 
showing the severity of the left eye.  Thus, the Board finds 
that a remand to obtain these records would serve no useful 
purpose.

Finally, the veteran correctly pointed out that VA did not 
wait the full 60 days before sending his case to the Board 
following the issuance of the July 2006 supplemental 
statement of the case.  The record reflects that VA informed 
the veteran after approximately 30 days that his case was 
being sent to the Board.  However, the Board does not find 
that the veteran has been prejudiced by such.  In the 
statement he submitted directly to the Board in September 
2006, he made the same arguments he had made in March 2006, 
and he did not submit any additional evidence.  Therefore a 
remand to allow the veteran a full 60 days to respond is not 
necessary, as the veteran has not been prejudiced.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA (as opposed 
to the duty to assist requirements).

II.  Increased Rating

The veteran asserts that he should receive an increased 
evaluation for the service-connected Chandler's syndrome of 
the left eye because he has a serious cosmetic defect in the 
eye, which would entitle him to a separate evaluation for 
such defect.  See 38 C.F.R. § 4.80.  He also states that the 
symptoms associated with the left eye involve more than just 
visual acuity problems.  For example, he states he has 
problems with intraocular pressure, intermittent attacks of 
iritis and keratitis, intolerance of sharp light and glare, 
and inflammation.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Glaucoma is rated on the basis of impairment of visual acuity 
or field loss, with the minimum rating being 10 percent.  38 
C.F.R. § 4.84a, Diagnostic Code 6013 (2006).  Keratitis and 
iritis are to be rated based upon impairment of vision.  
38 C.F.R. § 4.84a.

A 30 percent rating is warranted for blindness of one eye, 
having only light perception, under circumstances where 
service connection is not in effect for impairment of the 
other eye, or where visual impairment in the other eye is 
20/40 or better.  38 C.F.R. § 4.84a, Diagnostic Code 6070 
(2006).  A 30 percent rating is also warranted under the same 
circumstances where vision in the service-connected eye is 
either 5/200 or 10/200.  Where vision in the service-
connected eye is 15/200 under circumstances where service 
connection is not in effect for impairment of the other eye, 
or where visual impairment in the other eye is 20/40 or 
better, a 20 percent rating is provided.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6074, 6077 (2006).

A 40 percent rating is warranted for anatomical loss of one 
eye, under circumstances where service connection is not in 
effect for impairment of the other eye, or where visual 
impairment in the other eye is 20/40 or better.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6066 (2006).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet, lesser extents of vision, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than 3 feet, being considered of negligible utility.  38 
C.F.R. § 4.79 (2006).

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.  It must be 
noted that the veteran does not have enucleation of the left 
eye.  A cosmetic defect is to be evaluated under 
disfigurement, which involves the skin.  Ptosis is also to be 
rated under disfigurement.  See 38 C.F.R. § 4.84a, Diagnostic 
Code 6019 (2006).

The Schedule for Rating Disabilities for skin disorders 
changed in August 2002.  In VAOPGCPREC 3-2000 (April 2003), 
VA's General Counsel held that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  Id.  

Under the criteria in effect prior to 2002, a noncompensable 
evaluation is warranted for a scar that is slightly 
disfiguring to the face.  38 C.F.R. § 4,118, Diagnostic Code 
7800 (2001).  A 10 percent evaluation is warranted when the 
scar is moderately disfiguring.  Id.  A 30 percent evaluation 
is warranted when the scar is severe, especially if producing 
a marked and unsightly deformity of eyelids, lips, or 
auricles.  Id.  

Under the amended criteria, a disfigurement of the head, 
face, or neck with one characteristic of disfigurement will 
warrant a 10 percent evaluation.  38 C.F.R. § 4,118, 
Diagnostic Code 7800 (2002).  A disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement will warrant a 30 percent 
evaluation.  Id.  Following the Diagnostic Code is a Note, 
which states the following:

[Eight] characteristics of disfigurement, 
for purposes of evaluation under § 4.118, 
are: 
Scar 5 or more inches (13 or more cm.) in 
length. 
Scar at least one-quarter inch (0.6 cm.) 
wide at widest part. 
Surface contour of scar elevated or 
depressed on palpation. 
Scar adherent to underlying tissue. 
Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.). 
Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.). 
Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.). 
Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.). 

Id. at Note (1).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Serious cosmetic defect

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the award of a 
separate evaluation for a "serious cosmetic defect" 
associated with the service-connected Chandler's syndrome of 
the left eye.  See 38 C.F.R. § 4.80.  In a May 1998 private 
medical record, Dr. NB stated that the veteran had an 
"increasing cosmetically disturbing factor" where the iris 
looked "solid black in color" and "the white of the eye 
[wa]s frequently red."  He also stated the veteran had 
ptosis of 2 millimeters in the left eye with a "perceptible 
lid lag."  Thus, there is evidence that the service-
connected left eye has resulted in some cosmetic defect.  A 
finding of slight disfigurement under the former criteria 
(which is the only criteria that may be applied to the 1998 
record) would not provide a compensable evaluation.  See 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).  A finding of 
moderate disfigurement would provide a 10 percent evaluation.  
Id.  Resolving all reasonable doubt in favor of the veteran, 
the Board will award a separate 10 percent evaluation for the 
cosmetic defect the service-connected disability has caused 
in the left eye.  

The evidence does not show, however, that the cosmetic defect 
in the left eye is severe or producing a marked and unsightly 
deformity of the left eyelid to warrant a 30 percent 
evaluation under the former criteria.  See id.  There is 
evidence of ptosis, but it is only 2 millimeters, and the 
examiner stated that it was "perceptible," which would not 
be indicative of a marked or unsightly deformity.  
Additionally, the description that the veteran has an 
increasing cosmetically disturbing factor would also not be 
indicative of a marked or unsightly deformity.  Id.  As to 
consideration under the amended criteria, in order to warrant 
a 30 percent evaluation, there needs to be a disfigurement of 
the face with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2006).  First, the veteran does not 
have any of the characteristics listed under Note (1).  
Second, there is no evidence that the veteran has visible or 
palpable tissue loss and either "gross distortion or 
asymmetry" of the left eye.  Thus, while a separate 
10 percent evaluation for the cosmetic defect in the left eye 
is warranted (as discussed above), the preponderance of the 
evidence is against the award of the next higher (30 percent) 
evaluation based upon the cosmetic defect in the left eye.  

B.  Visual acuity

The veteran asserts that his right eye has been implicated in 
the service-connected left eye disorder.  He states that his 
vision is disturbed and that he has developed inflammation in 
the right eye.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 30 percent based upon visual acuity.  
Examinations have demonstrated that visual acuity of the 
nonservice-connected right eye is retained.  Since the 
veteran is not blind in the right eye, impairment of visual 
acuity in the right eye may not be considered in determining 
entitlement to an increased rating.  See 38 U.S.C.A. § 1160 
(West 2002); 38 C.F.R. § 3.383(a) (2006).  It has been noted 
that the veteran had developed inflammation in the right eye, 
but there is no evidence that the visual acuity of the right 
eye has been affected by the service-connected left eye.  

As noted above, a 30 percent evaluation is provided for 
blindness of an eye, having only light perception.  A 40 
percent evaluation is provided for anatomical loss of that 
eye.  In this case, the veteran has no light perception in 
the left eye and he retains 20/40 vision in his right eye.  
He reports multiple symptoms, including intermittent eye 
pain, ongoing photophobia and tearing, with symptoms 
intensified whenever he is exposed to glare.  His physician 
reports that these symptoms are produced by corneal dystrophy 
with associated bullous keratopathy, a manifestation of 
Chandler's syndrome.  The veteran's disability best 
approximates the rating criteria under Diagnostic Code 6070 
which provides a 30 percent disability rating for total 
blindness in one eye with only light perception given the 
normal vision of the nonservice-connected right eye.  See 38 
C.F.R. § 4.84a, Diagnostic Code 6070.

The veteran is currently receiving the maximum schedular 
amount possible for blindness in the service-connected left 
eye, and no blindness in his nonservice-connected right eye.  
The veteran has other symptoms associated with his left eye; 
however, they are also rated based upon visual acuity.  The 
veteran cannot obtain a separate evaluation for such 
symptoms.  As the veteran clearly retains both eyes, the 
provisions of Diagnostic Code 6066 are not for application.  
See 38 C.F.R. § 4.84a, Diagnostic Code 6066 (requiring 
anatomical loss of the eye).

Additionally, the Board finds that there is no showing that 
the veteran's Chandler's syndrome of the left eye has 
resulted in so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  
In this regard, the Board notes that the veteran is not 
employed and is in receipt of a total disability rating based 
on individual unemployability; thus, his service-connected 
disability could not cause marked interference with current 
employment.  The evidence does not show that the service-
connected disability has required frequent periods of 
hospitalization.  Hence, the criteria for referral for 
consideration of an extraschedular rating are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board concludes that the medical evidence and the 
applicable regulations support assignment of no more than a 
30 percent rating for the veteran's left eye disorder.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  As the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See Gilbert, 1 Vet. App. at 
55. 


III.  Earlier Effective Date

The veteran asserts that he should receive an earlier 
effective date for the award of the following: (1) a 
30 percent evaluation for Chandler's syndrome of the left 
eye; and (2) special monthly compensation on account of 
blindness in the left eye.  As noted above, the 30 percent 
evaluation contemplates total loss of vision.  Special 
monthly compensation is payable for blindness of one eye, 
having only light perception.  38 U.S.C.A. § 1114(k) (West 
2002); 38 C.F.R. § 3.350(a) (2006).  Both the 30 percent 
evaluation and special monthly compensation were awarded as 
of the same date, May 8, 1995, which is the date the veteran 
filed a claim for increase for the service-connected 
Chandler's syndrome of the left eye.  The veteran states that 
prior to May 8, 1995, there was evidence that he was blind in 
his left eye, which would entitle him to the 30 percent 
evaluation and special monthly compensation prior to that 
date.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a 
claim for an increased evaluation, unless specifically 
provided otherwise, the effective date of an award based on a 
claim for increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); see 
38 C.F.R. 3.400.  An effective date for a claim for increase 
may be granted prior to the date of claim if it is factually 
ascertainable that an increase in disability had occurred 
within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(1) and (2) 
(2005); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Additionally, under 38 C.F.R. § 3.155(a) (2006), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997) (citing 38 C.F.R. § 
3.155(a)), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Under 38 C.F.R. 
3.157(b) (2005), once a claim for compensation has been 
allowed, receipt of evidence from a private physician will be 
accepted as an informal claim for increased benefits.  The 
date of receipt of such evidence will be accepted when the 
evidence furnished by or on behalf of the claimant is within 
the competence of the physician and shows the reasonable 
possibility of entitlement to benefits.  Id. at (b)(2) 
(2006).

The Board has thoroughly reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
effective date earlier than May 8, 1995 for the award of the 
30 percent evaluation for Chandler's syndrome of the left eye 
and special monthly compensation on account of blindness in 
the left eye.  

By way of a September 1988 decision, the RO awarded service 
connection for Chandler's syndrome of the left eye and 
granted a 20 percent evaluation, effective October 10, 1986.  
As correctly noted in the January 2000 Board decision, the 
decision implicitly denied special monthly compensation on 
account of blindness in the left eye.  That decision is final 
in the absence of clear and unmistakable error, see 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  This rating 
decision has already been attacked as containing clear and 
unmistakable error.  The Board, in a January 2000 decision, 
determined that the rating decision did not contain such 
error, and that determination was affirmed by the Court in 
its November 2003 Order.  Therefore, the veteran is 
collaterally estopped from currently claiming clear and 
unmistakable error in that decision.  See Hazan v. Gober, 10 
Vet. App. 511, 521 (1997).

The veteran submitted a claim for an increased evaluation for 
Chandler's syndrome of the left eye was on May 8, 1995, when 
he submitted a substantive appeal in connection with a claim 
for service connection for asthma.  Therein, the veteran 
stated he wanted an increased rating for his left eye to take 
into consideration the loss of sight in that eye.  The Board 
has thoroughly reviewed the evidence of record between the 
September 1988 rating decision that granted service 
connection and the veteran's May 1995 statement from the 
veteran requesting an increased rating.  The Board cannot 
find a document that would constitute a claim, an informal 
claim, or a written attempt to file a claim for increase, to 
include special monthly compensation, prior to May 1995.  See 
38 C.F.R. §§ 3.155, 3.157.

Because May 8, 1995, is the date of claim, the Board must 
determine whether an increase in the disability was factually 
ascertainable within one year of May 8, 1995, hence May 1994.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  There are 
a couple of treatment reports dated within the one-year 
period that address the service-connected disability; 
however, they do not establish an increase in the disability 
to the 30 percent evaluation.  For example, the veteran was 
seen in July 1994, and the examiner noted the veteran had 
"12/10 mmHg" of tension.  In January 1995, he was seen with 
redness in the eye.  The examiner noted the veteran had 
"keratopathy."  The following month, he was seen in an 
emergency room with "red eye."  It is pertinent that these 
clinical findings pertain to the physical findings of the eye 
without mentioning visual acuity (i.e., blindness).  He was 
seen again that same month and the following month with 
notations that his eye was improving, but there was 
"persistent slight redness."  None of these treatment 
records show that the veteran had loss of vision in the left 
eye of severity sufficient to warrant a 30 percent evaluation 
or special monthly compensation on account of blindness.  
Therefore, the date of claim is the earliest effective date 
that can be granted for the award of the 30 percent 
evaluation for Chandler's syndrome of the left eye and 
special monthly compensation on account of blindness in the 
left eye.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  

For the above reasons, the Board finds that the preponderance 
of the evidence is against a finding that an effective date 
earlier than May 8, 1995, is warranted for either the award 
of a 30 percent evaluation for Chandler's syndrome of the 
left eye or special monthly compensation on account of 
blindness in the left eye.  The benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55. 

The Board notes that the veteran has asserted that VA failed 
to consider medical evidence he had submitted.  That is not 
the case.  The Board has thoroughly reviewed all the evidence 
in the veteran's claims folders, including all the medical 
records the veteran submitted.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis above 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  


ORDER

A 10 percent evaluation for cosmetic defect of the left eye 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.

An evaluation in excess of 30 percent for Chandler's syndrome 
of the left eye is denied.

An effective date earlier than May 8, 1995, for the award of 
a 30 percent evaluation for Chandler's syndrome of the left 
eye is denied.  

An effective date earlier than May 8, 1995, for the award of 
special monthly compensation on account of blindness in the 
left eye is denied.  



________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


